UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-27548 LIGHTPATH TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 86-0708398 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) http://www.lightpath.com 2603 Challenger Tech Ct. Suite 100 Orlando, Florida 32826 (Address of principal executive offices) (ZIP Code) (407) 382-4003 (Registrant’s telephone number, including area code) N/A (Former name, former address, and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the proceeding 12 months (or such shorter period that the registrant was required to submit and post such files).YES oNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES oNO x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 9,761,129 shares of common stock, Class A, $.01 par value, outstanding as of October 31, 2011. LIGHTPATH TECHNOLOGIES, INC. Form 10-Q Index Item Page Part I Financial Information Item 1. Financial Statements Consolidated Balance Sheets 3 Unaudited Consolidated Statements of Operations 4 Unaudited Consolidated Statement of Stockholders’ Equity 5 Unaudited Consolidated Statements of Cash Flows 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 4. Controls and Procedures 28 Part II Other Information Item 6. Exhibits 28 Signatures 32 2 Item 1. Financial Statements LIGHTPATH TECHNOLOGIES, INC. Consolidated Balance Sheets (unaudited) September 30, June 30, Assets Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net of allowance of $7,245 and $7,245 Inventories, net Other receivables - Prepaid interest expense Prepaid expenses and other assets Total current assets Property and equipment, net Intangible assets, net Debt costs, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities Accrued payroll and benefits Total current liabilities Deferred rent 8% convertible debentures to related parties 8% convertible debentures Total liabilities Stockholders’ equity: Preferred stock: Series D, $.01 par value, voting; 5,000,000 shares authorized; none issued and outstanding — — Common stock: ClassA, $.01 par value, voting; 40,000,000 shares authorized; 9,761,129 and 9,713,099 shares issued and outstanding, respectively Additional paid-in capital Foreign currency translation adjustment Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these consolidated statements. 2 LIGHTPATH TECHNOLOGIES, INC. Consolidated Statements of Operations (Unaudited) Three months ended September 30, Product sales, net $ $ Cost of sales Gross margin Operating expenses: Selling, general and administrative New product development Amortization of intangibles Gain on sale of property and equipment — ) Total costs and expenses Operating loss ) ) Other income (expense): Interest expense ) ) Interest expense - debt discount — ) Interest expense - debt costs ) ) Other income (expense), net Total other income (expense), net ) Net loss $ ) $ ) Loss per common share (basic and diluted) $ ) $ ) Number of shares used in per share calculation (basic and diluted) The accompanying notes are an integral part of these unaudited consolidated statements. 3 LIGHTPATH TECHNOLOGIES, INC. Consolidated Statement of Stockholders' Equity Three months ended September 30, 2011 (unaudited) Class A Common Stock Additional Paid-in Foreign Currency Translation Accumulated Total Stockholders’ Shares Amount Capital Adjustment Deficit Equity Balance at June 30, 2011 $ ) $ Issuance of common stock for: Employee stock purchase plan 62 — — Interest payment on convertible debentures — — Stock based compensation on stock options and restricted stock units — Net loss — ) ) Foreign currency translation adjustment — Comprehensive loss ) Balance at September 30, 2011 $ ) $ The accompanying notes are an integral part of these consolidated statements 4 LIGHTPATH TECHNOLOGIES, INC. Consolidated Statements of Cash Flows (unaudited) Three Months ended September 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Interest from amortization of debt discount — Interest from amortization of debt costs Gain on sale of property and equipment — ) Stock based compensation Change in provision for doubtful accounts receivable — Deferred rent ) ) Changes in operating assets and liabilities: Trade accounts receivables ) Other receivables — Inventories ) ) Prepaid expenses and other assets Accounts payable and accrued liabilities Net cash provided by (used in) operating activities ) Cash flows from investing activities Purchase of property and equipment ) ) Proceeds from sale of equipment — Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from exercise of stock options — Proceeds from sale of common stock from employee stock purchase plan Deferred costs associated with equity financing ) — Costs associated with conversion of debentures — ) Exercise of warrants — Net cash provided by (used in) financing activities ) Effect of exchange rate on cash and cash equivalents ) Decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Interest paid in cash $
